Title: James Madison to William Allen, 23 June 1832
From: Madison, James
To: Allen, William


                        
                            
                                Dr. sir.
                            
                            
                                
                                    
                                
                                23. June 1832
                            
                        
                        The waggon will deliver you two Hhds of Tobacco which you will make the best of in the Fredg. market. The
                            best hogsheads were sent to Richmond in consequence of the delay in hearing from your dealers & the inconvenience
                            of waiting longer.
                        If salt, in good sacks, can be had, and there be no prospect of fall in the price before the demand for the
                            pork season please to send twelve sacks by the return of the waggon. Should there be a prospect of a fall in the price the
                            waggon may bring one sack and a ton of plaister, with the articles stated below.
                        
                            
                                
                            
                        
                    